October 22, 2010

Ms. Mary D. McKnight
Law Offices of Mary D. McKnight
2620 State Street
Dallas, TX 75204

Mr. Thomas M. Michel
Griffith, Jay & Michel, LLP
2200 Forest Park Blvd.
Fort Worth, TX 76110
Mr. Laurence A. DePlaza
DePlaza  & O'Connor
5172 Village Creek Dr. #103
Plano, TX 75093

RE:   Case Number:  10-0855
      Court of Appeals Number:  02-10-00068-CV
      Trial Court Number:  360-355674-03

Style:      IN RE  JEFFREY COOK

Dear Counsel:

      Today the Supreme Court of Texas issued the enclosed  abatement  order
in the above-referenced case.  (Justice Lehrmann not sitting)
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

Enclosure
|cc:|Mr. Thomas A.     |
|   |Wilder            |
|   |Ms. Debra Spisak  |